DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed June 30, 2022.   Claim 6 has been canceled without prejudice. Claims 1-5 and 7-13 are pending and an action on the merits is as follows.	
Objection to the specification has been withdrawn.
Objection to claims 2, 8 and 9 have been withdrawn.
Rejections of claims 1-3 and 5-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 1, 3-5, 11 and 12 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claims 1, 11 and 12 lines 8, 5 and 6 respectively: “the plurality of recognized people”
Claims 3 and 4 lines 7 and 8 respectively: “the information” (of the second person)
Claims 3 and 4 lines 7 and 8-9: “the destination floor” (of the second person)
Claim 4 line 7: “the attribute information”
Appropriate correction is required.
Claims 1, 5 and 13 are objected to because of the following informalities:    
Claim 1 includes the limitation “sent earliest to a floor with a group having which floor has the most people”.  This limitation should be changed to state “sent earliest to a floor with a group having the most people”.  
Claim 5 includes the limitation “and recognizes the plurality of people in the image”.  However there is a lack of antecedent basis for “the image” as the claim previously describes multiple images.  This limitation should be changed to state “and recognizes the plurality of people in the images” for consistency.  
Claim 13 includes the limitation “recognized person is an upper floor or a lower flower by determining”.  This limitation should be changed to state “recognized person is an upper floor or a lower floor by determining”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 includes the limitation “wherein in a case where the information regarding the destination floor of the person identified by the analysis unit cannot be acquired, the acquisition unit”.  However claim 1, from which claim 4 depends, requires acquiring “information regarding a destination floor of the building that is associated with the recognized person”.  It is unclear how information regarding a destination floor of an identified person cannot be acquired, since the information regarding a destination floor of an identified person has already been acquired.  For examining purposes, this limitation is interpreted as stating “wherein, the acquisition unit”.
Claim 13 includes limitations pertaining to “the elevator”.  However there is a lack of antecedent basis for “the elevator”.  It is unclear whether applicant intends to reference the elevator car, or introduce a new element into the claims.  For examining purposes, these limitations are interpreted as pertaining to “an/the elevator car”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Simcik et al. (US 9,988,238 B2) in view of Siddiqui et al. (US 2015/0096843 A1).
Claims 1, 11 and 12: Simcik et al. discloses an elevator control apparatus having one or more processors, elevator control method, and a computer-readable storage medium/memory storing a program/instructions executed by a computer/one or more processors that causes the computer to execute a method and cause the elevator control apparatus to function as an analysis unit configured to analyze an image by detecting facial features of a user in the image obtained by capturing an image of an area (area of interest) for recognizing a person in the image (column 1 lines 43-45) for each of a plurality of floors (landings) of a building, where the area is an area around an elevator door opening (column 5 lines 2-4), as can be seen from FIG. 1.  For each of a plurality of recognized people based on a result of the analysis (column 3 lines 11-14), an acquisition unit acquires information related to day of week and time of day regarding a destination floor of a building associated with the recognized person, and a prediction unit predicts a destination floor of the recognized person based on the information acquired by the acquisition unit, and determines whether the predicted destination floor is an upper floor (up) or a lower floor (down) (column 3 lines 52-60) with respect to a floor where the recognized person in waiting, as is recognized in the art.  
A generation unit (dispatch unit 16) generates an operation schedule of an elevator car based on the information acquired by the acquisition unit and the prediction of the prediction unit and sends an elevator car to a floor among the plurality of floors, based on a result of the prediction by the prediction unit (column 3 lines 60-62) according to the day of week or time of day (column 4 lines 43-48).  This reference fails to disclose the elevator car to be sent earliest to a floor with a group having the most people among groups specified based on the result of the prediction by the prediction unit, where the groups include an upper group and a lower group for each of the plurality of floors, the upper group constituted by one or more people whose destination floor has been predicted as an upper floor by the prediction unit, and the lower group constituted by one or more people whose destination floor has been predicted as a lower floor by the prediction unit.
However Siddiqui et al. teaches an elevator control apparatus, elevator control method, and a computer-readable storage medium, where an elevator car is sent earliest to a floor with a group having the most people among groups specified, where the groups include an upper group and a lower group (page 5 paragraph [0048]) for each of a plurality of floors (page 1 paragraph [0011]).  The groups include an upper group and a lower group for each of the plurality of floors, the upper group constituted by one or more people whose destination floor has been determined as an upper floor by sensor (104), and the lower group constituted by one or more people whose destination floor has been determined as a lower floor by the sensor, and the group having the most people among groups is specified based on a result of sensed data (page 3 paragraph [0032]).
Given the teachings of Siddiqui et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control apparatus, method, and computer-readable storage medium disclosed in Simcik et al. with providing the elevator car to be sent earliest to a floor with a group having the most people among groups specified based on the result of the prediction by the prediction unit, where the groups include an upper group and a lower group for each of the plurality of floors, the upper group constituted by one or more people whose destination floor has been predicted as an upper floor by the prediction unit, and the lower group constituted by one or more people whose destination floor has been predicted as a lower floor by the prediction unit.  Doing so would reduce the amount of congestion in a lobby during peak hours, when most users travel in one direction.
Claim 2: Simcik et al. modified by Siddiqui et al. discloses an elevator control apparatus as stated above, where the analysis unit is disclosed in Simcik et al. to be configured to recognize a face of the person to identify the person as an individual, where the acquisition unit acquires the information of the person identified (column 3 lines 52-58).  
Claims 3 and 4: Simcik et al. modified by Siddiqui et al. discloses an elevator control apparatus as stated above, where the analysis unit is disclosed in Simcik et al. to be configured to acquire attribute information (day of week, time of day, current location) from a profile of a first person identified as the recognized person (column 3 lines 54-58).  The acquisition unit further specifies attribute information (location of user, day/time) of a second person (person not identified) different from the first person, where information regarding a destination floor of the second person is acquired based on the acquired attribute information of the second person (column 4 lines 7-13).  Therefore when the attribute information of the second person is the same as attribute information of the first person, the information regarding the destination floor of the second person would the same as information regarding the destination floor of the first person.
Claim 5: Simcik et al. modified by Siddiqui et al. discloses an elevator control apparatus as stated above, where images of a plurality of people waiting in an area around an elevator door are disclosed in Simcik et al. to be analyzed by the analysis unit for recognizing the plurality of people in the images, and acquiring information corresponding to destinations of the plurality of people when using the elevator (column 3 lines 34-39).  The images are further captured on each of a plurality of floors of the building (column 5 lines 1-4).
Claim 7: Simcik et al. modified by Siddiqui et al. discloses an elevator control apparatus where the prediction unit identifies a floor, among the plurality of floors, with a group having the most people among the groups and the generation unit generates an operation schedule so that among the plurality of floors, an elevator car is sent earliest to a floor with the group having the most people, as stated above.  After a first group having the most people on a floor has been serviced, a second group which previously had the second most people would be now identified as a group with the most people since the first group is no longer considered as needing serviced, as is recognized in the art.  Therefore when the prediction unit identifies a floor among the plurality of floors, with a group having the second most people among the groups, the generation unit would generate the operation schedule so that among the plurality of floors, except the floor with the group having the first most people among the groups, a predetermined further elevator car would be sent earliest to the floor with the group having the second most people. 
Claim 8: Simcik et al. modified by Siddiqui et al. discloses an elevator control apparatus as stated above, where a plurality of elevator cars (column 2 lines 28-30) are disclosed in Simcik et al. to be controlled separately from each other (column 3 lines 62-64) to move sequentially up from lower floors to upper floors, stopping at floors on which an elevator car has been requested to go up and in accordance with instructions of elevator car occupants, and then move sequentially down from upper floors to lower floors, stopping at floors on which an elevator car has been requested to go down and in accordance with instructions of elevator car occupants, as is typical in the art.
Claim 10: Simcik et al. modified by Siddiqui et al. discloses an elevator control apparatus as stated above, where an elevator system is disclosed in Simcik et al. to include the elevator control apparatus (column 1 lines 6-7).  The elevator system includes a plurality of driven elevator cars configured to move between a plurality of elevator door openings on a plurality of floors of a building, and configured to drive the elevator cars (column 2 lines 28-33) in accordance with the generated schedule (column 3 lines 60-64).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Simcik et al. (US 9,988,238 B2) modified by Siddiqui et al. (US 2015/0096843 A1) as applied to claim 1 above, further in view of Boss et al. (US 7,823,700 B2).
Claim 9: Simcik et al. modified by Siddiqui et al. discloses an elevator control apparatus where the generation unit generates the operation schedule, as stated above.  Information indicating a number of current passengers inside the elevator car is shown in Siddiqui et al. to be provided to a generation unit (central scheduling dispatcher 402) (page 5 paragraph [0052]).  These references fail to disclose the operation schedule to be generated only in a case in which the elevator car is empty, and the elevator car to be controlled in accordance with an instruction of one or more elevator car occupants in a case where the elevator car is not empty.
However Boss et al. teaches an elevator system, where an operation schedule is generated only in a case in which an elevator car is empty (column 6 lines 7-10), and the elevator car is controlled in accordance with an instruction of one or more elevator car occupants in a case where the elevator car is not empty (column 6 lines 59-61).
Given the teachings of Boss et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control apparatus disclosed in Simcik et al. as modified by Siddiqui et al. with providing the operation schedule to be generated only in a case in which the elevator car is empty, and the elevator car to be controlled in accordance with an instruction of one or more elevator car occupants in a case where the elevator car is not empty.  Doing so would allow passengers already on an elevator car to receive uninterrupted service to their destination(s). 
 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simcik et al. (US 9,988,238 B2) modified by Siddiqui et al. (US 2015/0096843 A1) as applied to claim 1 above, further in view of Hikita et al. (US 6,257,373 B1).
Claim 13: Simcik et al. modified by Siddiqui et al. discloses an elevator control apparatus as stated above, where the prediction unit is disclosed in Simcik et al. to predict, based on the information regarding the destination floor of the recognized person, a floor where there is a possibility of the recognized person getting out of the elevator car and determine whether the destination floor of the recognized person is an upper floor or a lower floor (column 3 lines 52-60) with respect to a floor where the recognized person in waiting, as is recognized in the art.  These references fail to disclose the information acquired by the acquisition unit to be information regarding the destination floor of the recognized person who used an elevator car previously, and the floor predicted as a possibility of the recognized person getting out of the elevator car as an upper floor or a lower floor to be determined based on whether or not a direction toward the floor where there is a possibility of the recognized person getting out of the elevator car agrees with a direction of a call button pressed. 
However Hikita et al. teaches an elevator control apparatus, where information is acquired about a person’s (passenger’s) past history in order to designate a predicted direction and perform a tentative allocation of an elevator car (column 4 lines 19-22).  Therefore the information acquired includes information regarding a destination floor of the person who used an elevator car previously.  A floor that is predicted as a possibility of the person getting out of the elevator car is determined as an upper floor or a lower floor based on whether or not a direction toward the floor where there is a possibility of the recognized person getting out of the elevator car agrees with a direction of a call button (4) pressed (column 7 lines 51-65).
Given the teachings of Hikita et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control apparatus disclosed in Simcik et al. as modified by Siddiqui et al. with providing the information acquired by the acquisition unit to be information regarding the destination floor of the recognized person who used an elevator car previously, and the floor predicted as a possibility of the recognized person getting out of the elevator car as an upper floor or a lower floor to be determined based on whether or not a direction toward the floor where there is a possibility of the recognized person getting out of the elevator car agrees with a direction of a call button pressed.  Doing so would allow “passengers’ waiting time [to be] shortened, and the operation efficiency of all the group of elevators [to be] enhanced so that the service for all the users may be enhanced” through “an optimum tentative registration” as taught in Hikita et al. (column 1 lines 58-67).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        October 17, 2022